DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claim 4 under 35 U.S.C. 112(b) has been withdrawn in view of applicant’s amendment to the claims. 

The rejection of claims 6-9 as being dependent upon a cancelled claim is withdrawn in view of applicant’s amendment to the claims. 

Applicant's arguments filed 9/16/2021 have been fully considered but they are not persuasive.  Applicant argues, pages 7-8 that US20150241209 (“Jouper”) in view of WO2015053793 (“Edwards”) fails to teach that the microcontroller receives sensor readings, compares them to a threshold, and outputs an alert when the threshold has been exceeded.  Applicant argues that the instant invention eliminates the need for a comparator circuit or other means by which to compare the sensed gas concentration and thus achieves simpler construction and lower overall cost.
	The Examiner respectfully disagrees.  The argument that the instant invention eliminates a need for a comparator circuit or other means by which to compare the sensed gas concentration to a threshold is not supported by any evidence. Edwards does not suggest that the real time continuous monitoring (RTCM) module 15 requires a comparator or the like.  Edwards teaches that [0026] the RTCM module 15 can monitor the environment for a plurality of gas species and notify the control module 25 that something is present in the environment beyond a threshold level.  [0026] As will be described in more detail below, the RTCM module 15 can monitor the environment for a plurality of gas species and notify the control module 25 that something is present in the environment beyond a threshold level. In turn, the control module 25 of the system 5 can trigger a measurement by the TODM module 20, automatically or by notifying a user to perform the measurement. Limits for concentrations of gas species can be programmed according to a Hazard Quotient equation. The RTCM module 15 can be programmed for specific "time- weighted average" (TWA) and "short-term exposure limit" (STEL) categories of threshold limit values (TLV).  The RTCM module of Edwards monitors for a plurality of gas species and makes a notification when a species is present beyond a threshold level.  The limits for concentrations of gas species can be programed according to a Hazard Quotient.  Therefore, the sensor values sensed by the sensors of the RTCM module must be compared to a programmed limit (threshold).  The RTCM module then outputs a signal to trigger the triggered on-demand monitoring (TDOM) module. Therefore, it is understood that there is a microcontroller to make a comparison of the sensor value to a threshold and to output a signal to trigger the TODM module.  Edwards further teaches an alarm system for the RTCM [0063] the alarm system 65 can includes measurement alarms for both the RTCM module 15 and the TODM module 20. 
	It is additionally noted that the use of a single microprocessor or multiple microprocessors is within the scope of a person having ordinary skill in the art.  Placing sensors and functionality (processing, transmitting, comparison, alarms, etc.) in a location is a design choice.  A single processor of various processors can be used to carry out the same critical functions.  Various limitations can influence the choice to use a single processor or various processors which are configured to communicate without rising above the level of ordinary skill in the art. 
	Therefore, applicant’s arguments with respect to claim 1 are not persuasive. 
	Applicant’s arguments regarding the rejection of claims 4 and 6-14, as well as 15-16 and 18-19 are believed to be addressed in the response to the rejection of claim 1.
	 
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jouper et al. (US 20150241209 herein after “Jouper”) in view of Edwards et al. (WO2015053793 herein after “Edwards”).

Claim 1: Jouper teaches a sensor assembly for use in a plurality of storage bins (storage container 102) located in a passenger cabin of a commercial aircraft ([0019] the container is occupied by object 107 such as a suitcase in an aircraft stowage bin), the sensor assembly comprising: 
	a plurality of volume sensors (sensors 103) configured to periodically measure an unoccupied volume of each storage bin (Fig. 2 shows the flow chart which cycles back periodically to measure available volume when the system is still “on”), wherein the plurality of volume sensors are disposed along the sensor assembly (Figs. 1A, 1B show the sensors 103 disposed along the top of the container 102); 
	a microcontroller (control circuit 104) configured to communicate with the volume sensors within each storage bin (the control circuit is configured to determine the amount of space that is occupied in container 102 using input from sensors 103); and a radio ([0024] communication among the elements may be accomplished by a variety of widely available technologies including… radio frequencies, wi-fi, etc.) for transmitting, to a central location on the aircraft (while the discussion is directed to the flight attendant or passengers [0008], it is understood that the transmission of data regarding available volume can be directed to whomever may find it usable within an aircraft thus transmitted where it is needed), volume data of each storage bin during aircraft boarding, said transmitted volume data expediting loading of the plurality of storage bins by identifying which of the plurality of storage bins has space available ([0008] Flight attendant workload is reduced by the ability to centrally monitor available stowage space or quickly identify available stowage space via localized displays.  Passengers may also make use of the disclosed subject matter in certain embodiments).
	Jouper fails to teach a plurality of Volatile Organic Compound (VOC) sensors configured to sense a VOC concentration level of each storage bin; wherein the plurality of VOC sensors and the plurality of volume sensors (111) are alternately disposed along the sensor assembly; a microcontroller configured to communicate with the volume sensors and VOC sensors within each storage bin, the microcontroller programmed with a threshold VOC concentration level and configured to compare the sensed VOC 
	However, Edwards teaches a plurality of Volatile Organic Compound (VOC) sensors configured to sense a VOC concentration level of each storage bin (gas sensors to monitor for a plurality of gas species [0003]; electronic gas sensor 52 [0023]-[0027], Fig. 2; the measuring cell 50 is within a housing 10 which is exposed to an environment to be monitored [0027]); a microcontroller (the functionality of the RTCM indicates that the RTCM includes processing capabilities including comparison of a sensed value(s) to a threshold, therefore it is understood that the RTCM has a microcontroller) configured to communicate with the VOC sensors within each storage bin ([0027] the housing 10 allows test gas to be drawn in toward the sensors in the measuring cell 50), the microcontroller preprogrammed with a threshold VOC concentration level ([0026]; The RTCM module 15 can monitor the environment for a plurality of gas species and notify the control module 25 that something is present in the environment beyond a threshold level.. The threshold values can be preprogrammed or user-entered [0058]) and configured to output an alert when the sensed VOC concentration level of each storage bin exceeds the preprogrammed threshold level (alarm system 65 [0063]) in communication with the microcontroller ([0063] The alarm system 65 can include measurement alarms for both the RTCM module 15 and TODM module 20) effective to annunciate when the threshold VOC concentration has been exceeded (audible, visual, and tactile alarms [0063].  While the RTCM is not specifically outputting the alarm, it communicates such that an alarm is output.  It is within the scope of a person having ordinary skill in the art before the effective filing date of the invention to output the alarm from the RTCM or signal an alarm at a position it will be visible/audible). 
	Commercial airplanes require strict safety and monitoring such that the environment is safe for passengers.  This requires ventilation practices in order to maintain passenger safety within the cabin.  Additionally, the prevention of fire or immediate intervention in the event of fire while in flight is critical to passenger safety.  The allowance of lithium/lithium ion batteries on aircrafts has necessitated measures to protect aircraft against lithium battery fires. Therefore, the system of Edwards monitors the condition of lithium batteries by monitoring the gaseous environment thereof. Including the system of Edwards with the system of Jouper does not enhance or modify either system and merely puts the two elements 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the sensor of Edwards within the aircraft of Jouper in order prevent any hazardous conditions within aircraft interior and enhance passenger safety.
	Jouper in view of Edwards fails to teach wherein the plurality of VOC sensors and the plurality of volume sensors (111) are alternately disposed along the sensor assembly. 
	However, the use of volume sensors to measure an occupied volume of a storage bin is taught by Jouper; the use of VOC sensors to detect VOCs within a volume of gas is taught by Edwards. To use the two sensors in a same location (airplane storage/stowage) is within the scope of a person having ordinary skill in the art.  Further, commercial airplanes require strict safety and monitoring such that the environment is safe for passengers.  This requires ventilation practices in order to maintain passenger safety within the cabin.  Additionally, the prevention of fire or immediate intervention in the event of fire while in flight is critical to passenger safety.  Alternately placing the volume sensors and VOC sensors is a design choice within the scope of a person having ordinary skill in the art.  A person having ordinary skill in the art would place enough sensors to determine a VOC concentration of the entire storage volume and enough volume sensors to effectively determine the remaining volume.  The choice of sensor quantity and placement can depend on the functional specifics of the sensors and the area they cover/detect.  Therefore, it is within the scope of a person having ordinary skill in the art to use enough sensors with sufficient placement, including alternately disposed along the sensor assembly in order to detect volume and VOCs in the entire storage bin.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the sensor of Edwards within the aircraft of Jouper, or anywhere it may be important to monitor for VOCs including a potential storage for lithium batteries, in order prevent any hazardous conditions within aircraft interior.

Claims 4 and 6-14, 20-21 are rejected under Jouper in view of Edwards further in view of Kline (US20120192908 herein after “Kline”)
Claim 4: Jouper teaches a sensor assembly comprising: a distance sensor (sensor 103 including ultrasonic transducers) configured to measure the distance from the distance sensor to an opposed reflective surface ([0018] sensors 103 each emit an echolocation signal such as echolocation signal 105 (visualized in FIG. 1A), which will strike the nearest surface in the signal's direction of travel and produce a return signal to the emitting sensor.) within a storage bin (storage container 102) and a microcontroller (control circuit 104) configured to compute the unoccupied volume from the measured distance ([0018] Control circuit 104 is configured to determine the amount of space that is occupied in container 102 using input from sensors 103.);  
	Jouper fails to teach a Volatile Organic Compound (VOC) sensor configured to sense a VOC concentration level and to communicate the sensed level with the microcontroller, wherein the microcontroller is configured to compute available volume of the storage bin from the measured distance and to compare the sensed VOC concentration level with a threshold level and output an alert when the sensed VOC concentration level of the storage bin exceed the threshold level; a radio that wirelessly transmits data from the microcontroller to an external receiver; and an energy harvester that provides power to at least one of the distance and VOC sensors.
	However, Edwards teaches a Volatile Organic Compound (VOC) sensor (gas sensors to monitor for a plurality of gas species [0003]; electronic gas sensor 52 [0023]-[0027], Fig. 2; the measuring cell 50 is within a housing 10 which is exposed to an environment to be monitored [0027]); configured to sense a VOC concentration level and to communicate the sensed level with the microcontroller (the sensors 52 are part of the RTCM module 15 which both compares the sensor value to a threshold and therefore has a microcontroller to carry out the comparison with a stored threshold [0026]); wherein the microcontroller is configured to compare the sensed VOC concentration level with a threshold level and output an alert when the sensed VOC concentration level of the storage bin exceed the threshold level ([0026]; The RTCM module 15 can monitor the environment for a plurality of gas species and notify the control module 25 that something is present in the environment beyond a threshold level.. The threshold values can be preprogrammed or user-entered [0058]; [0063] The alarm system 65 can include measurement alarms for both the RTCM module 15 and TODM module 20) effective to annunciate when the threshold VOC concentration has been exceeded (audible, visual, and tactile alarms [0063]); While the RTCM is not 
	a radio (wireless bi-directional communication [0052]) that wirelessly transmits data from the microcontroller (RTCM) to the external receiver (control module 25); and a power supply 30 including rechargeable batteries.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to place the sensor in any environment, including an aircraft storage bin, where the monitoring of gases including combustible, explosive, or toxic gases will improve safety for a person or persons affected by the environment. 
	Jouper in view of Edwards fails to teach wherein an energy harvester that provides power to at least one of the distance and VOC sensors.
	Kline teaches a thermoelectric energy generator.  The energy harvested is stored in a capacitor or rechargeable battery [0005]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use an energy harvester which is lightweight and compact to charge or re-charge a battery, such as those of Edwards.

Claim 6: Jouper in view of Edwards further in view of Kline teaches the device of claim 4.  Jouper further teaches wherein the distance sensor operates on an infrared frequency (claim 10, [0025]).

Claim 7: Jouper in view of Edwards in view of Kline teaches the device of claim 4, previous.  Jouper teaches wherein the distance sensor is one of a plurality of distance sensors (Fig. 1 shows a plurality of sensors 103; Fig. 5 shows a plurality of sensors 506), the plurality of distance sensors mounted to a top surface of the storage bin (the sensors are mounted to the top of the storage bin, Fig. 1) and spaced apart to divide the storage bin into a plurality of segments (The bins are represented by segments 404 when displayed; Fig. 5 shows the sensors 506 arranged in front and back rows whereby their position allows the system to determine placement of objects within the bin; therefore it is 
	Jouper fails to teach wherein the sensors are mounted to a top, interior surface of the storage bin. Depending on the type of sensor (infrared, ultrasonic, LED, photosensors [0025] within the container) it is within the scope of a person having ordinary skill in the art to place the sensors such that they will effectively function.  A photosensor or laser will not pass through a solid wall of a storage container.  Thus Jouper indicates that number and orientation within the containers may vary.  
	It would have been obvious to a person having ordinary skill in the art to place the volume sensor, as taught by Jouper, within the storage container in the event that the chosen sensor cannot be utilized from outside of the container or through a container wall. 

Claim 8: Jouper in view of Edwards further in view of Kline teaches the device of claim 7.   Jouper teaches that the position of the sensors can indicate a position of an object based on the detected depth (different from the empty container) [0033].  Therefore, it is understood that the position of any of the sensors corresponds to the position of a detected object within the bin. The sensing range/coverage of each sensor can dictate how many sensors would be required to detect the entirety of the bin interior.  It would have been obvious to a person having ordinary skill in the art to divide a bin into segments depending upon the detecting-sensor’s location which will have an associated detection area within the bin including a reliable length and depth for sensor-coverage.

Claim 9: Jouper in view of Edwards further in view of Kline teaches the device of claim 7.  Jouper teaches wherein the distance sensor (sensor 103) is configured to measure distance from top of the storage bin to bottom of the storage bin (Fig. 1) [0019]).

Claim 10:  Jouper in view of Edwards further in view of Kline teaches the sensor assembly of claim 4. Jouper in view of Edwards in view of Kline fails to explicitly teach wherein the VOC sensor is configured to periodically monitor for smoke or venting.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to configure the sensor of Edwards to detect any anticipated or potential gas species which can pose a danger to a person in the monitored environment including a component of smoke or Li-ion battery (CO2) or any dangerous gas.

Claim 11: Jouper in view of Edwards further in view of Kline teaches the sensor assembly of claim 10.  Jouper in view of Edwards in view of Kline fails to explicitly teach wherein the smoke or venting originates from lithium batteries.
	However, Edwards teaches that the sensor is capable of measuring a variety of gas species including combustible gases, oxygen, carbon monoxide, and volatile organic compounds (VOC) or other toxics [0023].  It is known to those of ordinary skill in the art that monitoring the CO2 concentration within a lithium ion cell can indicate operation thereof including overcharging, over-discharging, leaking, cell abuse, cell formation and/or ageing mechanisms for commercial lithium ion cells.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to configure the sensor of Edwards to detect any anticipated or potential gas species which can pose a danger to a person in the monitored environment including a component of smoke or Li-ion battery (CO2) or any dangerous gas.

Claim 12: Jouper in view of Edwards further in view of Kline teaches the sensor assembly of claim 10.  Jouper in view of Edwards further in view of Kline fails to explicitly teach wherein the VOC sensor monitors air quality within a storage bin.  Jouper teaches an enclosed container (storage container 102 including stowage bins [0019], [0030]) for an aircraft.  


Claim 13: Jouper in view of Edwards further in view of Kline teaches the sensor assembly of claim 12.  Jouper fails to teach wherein the VOC sensor annunciates a significant event. 
	However, Edwards teaches wherein the VOC sensor annunciates a significant event, said significant event (alarm system 65 uses audible, visual, and tactile alarms when a measured-gas-level threshold is exceeded [0063]). 
	Commercial airplanes require strict safety and monitoring such that the environment is safe for passengers.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to annunciate a significant event as taught by Edwards with the device of Jouper in order to alert any persons (close by or otherwise) of a potential threat to their safety, maintain the safety of the occupied and unoccupied aircraft interior and further obvious to place the sensor in any environment where the monitoring of gases including combustible, explosive, or toxic gases will improve safety for a person affected by the environment.

Claim 14: Jouper in view of Edwards further in view of Kline teaches the sensor assembly of claim 12.  Jouper fails to teach wherein the significant event is selected from the group consisting of an elevated level of VOC, outgassing, or fire. 
	However, Edwards teaches wherein the significant event is selected from the group consisting of an elevated level of VOC, outgassing, or fire ([0023] out-gassing, VOC’s, CO2; [0063] a threshold exceeded for a gas to be detected will trigger an alarm or multiple alarms).
	Commercial airplanes require strict safety and monitoring such that the environment is safe for passengers.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to annunciate a significant event as taught by Edwards with the device of Jouper in order to alert any persons (close by or otherwise) of a potential threat to their safety, maintain 

Claim 20: Jouper in view of Edwards further in view of Kline teaches the device of claim 4.  Jouper in view of Edwards further in view of Kline fails to teach wherein the radio (Edwards wireless bi-directional communication between RTCM 15 and control module 25) transmits alarm signal data. 
	However, Edwards makes clear that an alarm is triggered when a threshold is exceeded as detected by the RTCM [0063] the alarm system 65 can include measurement alarms for both the RTCM 15 and the TODM 20.  
	The signal transmission path from detected threshold exceeded to alarm does not appear to have nay criticality beyond what is understood by one of ordinary skill in the art.  A signal can be hard-wired or wireless and can be sent to a central control module or to a user-operated module, etc. without rising above the level of obvious.  An exceeded threshold triggers an alarm and a person having ordinary skill in the art can design the alarm and what steps a signal takes to trigger the alarm to best suit the operating environment. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the measurement and detection of an exceeded threshold to trigger an alarm, as taught by Edwards, in any suitable transmission order or by any suitable transmission means including a radio.  

Claim 21: Jouper in view of Edwards further in view of Kline teaches the device of claim 4.  Jouper in view of Edwards fails to teach the energy harvester comprising a solar cell or small battery.
	However, Kline teaches wherein the generator includes a battery or other electric storage device [0019], [0060], claim 24. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use an energy harvester which is lightweight and compact to charge or re-charge a battery, such as those of Edwards.

Claims 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jouper in view of Edwards.

Claim 15: Jouper discloses a method of sensing storage bin available volume, comprising (method of monitoring the available volume in a container): measuring an initial reference volume measurement of a storage bin (the sensors are used to measure the total available volume in the container when it is empty [0026]);
	 measuring, using a distance sensor (103, 506, [0025] various sensor types are suitable for use with the disclosed and other embodiments, including ultrasonic, infrared, LED, photo sensors, lasers, etc. Generally, any device that can accurately range short distance measurements is suitable for use as a sensor in keeping with the present disclosure.), distance from a top of the storage bin to a top of loaded material ([0025] sensors may be directed from the bottom or back of the container. Fig. 1 shows the sensors at the top of the container 102); 
	setting, using a microcontroller, a time frame for performing subsequent periodic measurement of distance using the distance sensor (microcontroller 303, Fig. 3 [0029] a first transducer is used to transmit/receive, the others transducers are then used in kind; Fig. 2 shows a flow chart of the process for monitoring a container volume wherein when the system is still on the process repeats again to monitor the occupied volume [0026]); 
	and calculating a percentage of use of storage bin volume based on the initial reference measurement (step 205 includes determining an amount of occupied space, this can include displaying free volume as a percentage [0032]).
	Jouper fails to teach sensing a VOC level via a VOC sensor located in the storage bin, and detecting, using the microcontroller, a significant event when the sensed VOC level exceed a threshold level. 
	However, Edwards teaches the use of sensors to monitor an environment including VOC sensors and detecting, using a microcontroller (RTCM), a significant event (alarm-able event) when the sensed VOC level exceeds a threshold level (gas sensors in a real-time continuous monitoring (RTCM) system; electronic gas sensor 52 [0023]-[0027], Fig. 2, control module 25 [0003], [0006], [0026] the RTCM module 15 can monitor the environment for a plurality of gas species and notify the control module 25 that something is present in the environment beyond a threshold level.; when the monitored environment has a threshold limit value for the individual gases detected. [0058] The threshold values can be preprogrammed or user-entered; alarm system 65 [0063]). 
	Commercial airplanes require strict safety and monitoring such that the environment is safe for passengers.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the sensor of Edwards within the aircraft stowage bin of Jouper in order to maintain the safety of the occupied and unoccupied aircraft interior and to place the sensor in any environment where the monitoring of gases including combustible, explosive, or toxic gases will improve safety for a person affected by the environment.

Claim 16: Jouper in view of Edwards teaches the method of claim 15, previous.  Jouper further teaches displaying, on a display panel, storage bin location and percentage of used space within the storage bin at the location ([0032] There are many other methods by which to present information regarding the occupied or free volume of containers and other parameters. For instance, a three LED display of green, yellow and red may signify various levels of utilization. Similarly, a multi-segment display may have multiple LEDS such as three green, three yellow and three red, to produce a more granular representation. Information could also be displayed numerically, such as a on a LCD display presenting incremental steps of one percent. This information could also be communicated to a flight attendant control panel showing bin locations. Also, see Fig. 4).

Claim 18: Jouper discloses the method of claim 15.  Jouper fails to teach annunciating, via the VOC sensor, the significant event.
	However, Edwards teaches the use of an alarm when the monitored environment has a threshold limit value for the individual gases detected. The threshold values can be preprogrammed or user-entered [0058]; alarm system 65 [0063]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the sensor of Edwards within the aircraft stowage bin of Jouper in order to 

Claim 19: Jouper discloses the method of claim 18.  Jouper fails to teach wherein the significant event is selected from the group consisting of an elevated level of VOC, outgassing, or fire. 	Edwards teaches the detection of various gasses [0023] those due to out-gassing, VOC’s, CO2; [0063] a threshold exceeded for a gas to be detected will trigger an alarm or multiple alarms).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the sensor of Edwards within the aircraft stowage bin of Jouper in order to maintain the safety of the occupied and unoccupied aircraft interior and to place the sensor in any environment where the monitoring of gases including combustible, explosive, or toxic gases will improve safety for a person affected by the environment.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        10/12/21

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861